Grasso, J.
(dissenting). The majority reverses the defendant’s convictions upon the ground that the defendant was not advised of the immigration warnings conformably with G. L. c. 278, § 29D. The concurrence reaches the same result, although on *828the ground that the defendant’s admissions to sufficient facts1 in the primary session2 of the Somerville District Court were not intelligently made. I respectfully dissent as, in my view, reversal is not warranted on either basis upon the facts of this case.
The intelligence of the defendant’s admissions and the sufficiency of the -immigration warnings are conceptually distinct issues. However, neither the admissions made nor the warnings given in this case occurred in isolation, but in the context of a rather typical proceeding in the primary session of the District Court. Consideration of all that transpired, in context, including the proffer, the “Tender of Plea or Admission/Waiver of Rights” form3 submitted (see Appendix), the colloquy, and the judge’s acceptance of the admissions, establishes both that the defendant was advised of the immigration warnings and that his admissions were intelligent for constitutional purposes.
“Th[e] plea bargain was not executed in a vacuum. The defendant was represented by, and had the advice of, counsel throughout.” Commonwealth v. Grant, 426 Mass. 667, 671 (1998). The charges against the defendant involved three separate incidents of breaks into motor vehicles, larceny, and damage to property occurring over a two-week period. As the transcript of the hearing reflects, the defendant was not a stranger to the court system. The judge was aware that the charges were an extension of his juvenile record. At the first call of the case, the defendant, his counsel, and the prosecutor appeared before the judge and proposed admissions to sufficient *829facts upon a disparate recommendation.4 Pursuant to the provisions of Dist./Mun.Cts.R.Crim.P. 4(c), the defendant, his counsel, and the prosecutor submitted to the judge, for each of three complaints, a “Tender of Plea or Admission/Waiver of Rights” form promulgated by the Chief Justice of the District Court Department. On separate portions of each proffered form, the defendant signed, and his counsel certified, the following: the defendant indicated, inter alla, that he was aware of the nature and elements of the charges; defense counsel certified that she had explained to the defendant his jury trial rights (pursuant to G. L. c. 218, § 26A) and other rights. Just above the defendant’s signature the form states: “I understand that if I am not a citizen of the United States, conviction of this offense may have the consequences of deportation, exclusion from admission to the United States, or denial of naturalization, pursuant to the laws of the United States” (emphasis added). (See Appendix.) The judge rejected the disposition the defendant tendered and proposed one involving a greater sentence.5 The defendant and his counsel conferred and appeared a second time before the judge. The defendant indicated his willingness to admit to sufficient facts and accept the judge’s proposed disposition.
The judge then engaged in a colloquy directly with the defendant and explained the disposition contemplated. He also explained the rights that the defendant was forgoing by offering his admissions, including his right to a jury trial, his right to confront and cross-examine witnesses, and his privilege against self-incrimination.
Prior to considering the factual basis for the charges, the judge made oral reference to the immigration warnings that *830were contained in the forms the defendant had signed and proffered:
Judge: “If you’re not a full United States citizen, a finding of guilty in these cases could affect your status; do you understand that?”
The defendant: “[inaudible].” 6
With respect to the factual basis for the charges, the colloquy went thus:
Judge: “For the record, further I must be satisfied that you are making these admissions because you feel you would be found guilty at trial and that there is no other reason; is that so?”
The defendant: “[inaudible].”
There followed the prosecutor’s detailed recitation of the evidence the Commonwealth would have introduced at trial. Upon completion of the factual recitation, the colloquy continued, with the judge directing this question to defense counsel:
Judge: “Any questions regarding these matters . . . ?”
Defense counsel: “No questions on the facts, your Honor.”
Having set forth what transpired, I address first the intelligence of the admissions to sufficient facts, an inquiry of constitutional dimension, and then compliance with the immigration warnings, a matter of statutory import.
1. The intelligence of the admissions to sufficient facts.
The finality attaching to an admission to sufficient facts under the “defendant-capped” plea or admission procedures of Mass. R.Crim.P. 12, as amended, 397 Mass. 1215 (1987), and Dist./ *831Mun.Cts.R.Crim.P. 4(c)7 renders an admission to sufficient facts the functional equivalent of a guilty plea and requires a colloquy to determine whether the admissions were intelligent and voluntary. See Commonwealth v. Duquette, 386 Mass. 834, 844-846 (1982); Commonwealth v. Mahadeo, 397 Mass. 314, 316 n.2 (1986). To reach the result that the defendant’s admissions were not intelligent because the colloquy was inadequate to apprise him of the elements of the charges, the concurrence examines each piece of the defendant’s admissions in isolation, ignoring the entirety of the colloquy and its context. The concurrence also implicitly creates unnecessary strictures for “acknowledging” or “admitting” facts.
Whether a plea or admission is “intelligent” involves three determinations that must be apparent from the record of the proceeding.8 The defendant must have knowledge of (1) the ele*832merits of the charges against him, see Mass.R.Crim.P. 12(c)(5)(A), 378 Mass. 869 (1979); Commonwealth v. Fernandes, 390 Mass. 714, 719 (1984); (2) the consequences of the plea or admission, see Commonwealth v. Morrow, 363 Mass. 601, 605 (1973); and (3) the procedural protections he forgoes by pleading guilty or admitting to sufficient facts. See Commonwealth v. Correa, 43 Mass. App. Ct. 714, 111 (1997). See also Commonwealth v. Duquette, 386 Mass. at 841. The defendant herein does not maintain that he lacked knowledge of the procedural protections he was forgoing or the consequences of his admissions. Rather, he questions whether he had real notice of the true nature of the charges to which he was admitting. Commonwealth v. Sullivan, 385 Mass. 497, 509 (1982).
The constitutional requirement that the record demonstrate the defendant’s knowledge of the elements of the charges against him may be satisfied in one of several ways. See Henderson v. Morgan, 426 U.S. 637, 647 (1976). There must be (1) an explanation by the judge of the elements of the crime; or (2) a representation that defense counsel has explained to the defendant the elements he admits by his plea or admission 9; or (3) the defendant’s statements admitting facts constituting the unexplained elements, or stipulations to such facts. Commonwealth v. McGuirk, 376 Mass. 338, 343-344 (1978), cert, denied, 439 U.S. 1120 (1979). Commonwealth v. Colantoni, 396 Mass. 672, 679 (1986). “The defendant’s affirmative response to the facts as stated by another, if those facts contain the neces*833sary elements of the crime[10], is sufficient to satisfy the Henderson test.” Ibid., citing Commonwealth v. Soffen, 377 Mass. 433, 442 (1979). See Commonwealth v. Swift, 382 Mass. 78, 84 (1980).
These admissions were intelligent because, in the course of the colloquy, the defendant responded affirmatively that he was admitting to the facts because he would be found guilty at trial and for no other reason. See Commonwealth v. Correa, 43 Mass. App. Ct. at 717. The colloquy was ample, not sparse. Compare Commonwealth v. Hernandez, 42 Mass. App. Ct. 780, 785 (1997). The admissions were the product of a plea negotiation, the factual basis for which doubtless was predicated upon the police report and other discovery material required to be provided to a defendant by Mass.R.Crim.P.14, 378 Mass. 874 (1979).
Surely the adequacy of the admissions does not turn on the timing of the defendant’s affirmative response to the court’s inquiry whether he was admitting because he believed he would be found guilty at trial and for no other reason. To contend that the defendant’s admissions were deficient because they occurred moments before the prosecutor recited the factual basis for the charges would be Pickwickian. Nor does the validity of the admissions turn upon the judge’s having directed a confirmatory question to defense counsel, in the defendant’s presence, at the conclusion of the factual recitation.
In addition to the colloquy, in the “Tender of Plea or Adnfission/Waiver of Rights” forms submitted to the judge, as observed earlier, the defendant indicated that he was aware of the nature and elements of the charges and defense counsel certified that she had explained to the defendant his jury trial rights (pursuant to G. L. c. 218, § 26A) and other rights.11 I do not suggest, nor should it be inferred, that a written form, stand*834ing alone, satisfies the constitutionally mandated inquiry into whether the defendant understands the true nature of the charges against him. “An admission to sufficient facts is not a substitute for . . . [observance of] procedural requirements.” Commonwealth v. Duquette, 386 Mass. at 844. See Commonwealth v. Hernandez, 42 Mass. App. Ct. at 785-786. “The colloquy provides a check that defense counsel has done his duty in discussing the choice with the defendant and that the defendant has participated in and comprehends the decision to waive the jury.” Ibid., quoting from Commonwealth v. Pavao, 423 Mass. 798, 804 (1996). However, in addition to considering the defendant’s answers to the questions posed during the colloquy, the judge was entitled to rely upon the information contained in the forms. See Commonwealth v. Hernandez, 42 Mass. App. Ct. at 785 (a judge may rely upon the information contained in the jury waiver form signed by the defendant and in defense counsel’s certificate when determining whether the defendant’s jury waiver is made voluntarily and intelligently).
In sum, the colloquy provides record evidence that the defendant’s admissions were intelligent. The signed form, while neither necessary, nor sufficient in itself, provides additional support for this conclusion..
2. The immigration warnings. I agree that the judge did not orally advise the defendant of the three aspects of the immigration warnings set forth in G. L. c. 278, § 29D.12 See Commonwealth v. Soto, 431 Mass. 340, 342 (2000). Looked at generously, the judge’s oral colloquy advised him of only one of the three immigration consequences. A defendant must be advised of all three: (1) deportation; (2) exclusion of admission to the United States; and (3) denial of naturalization. Ibid. However, *835hard cases make bad law. The parade of the horribles that might befall other unwitting immigrants just does not fit these facts. This defendant does not maintain that he did not, or could not, read the alien rights advisement in the “Tender of Plea or AdmissionAVaiver of Rights” form. Thus, the issue reduces to whether the statute requires in all instances, that the immigration warnings advisement be given orally by the judge. On the facts of this case, I would hold that the written advisement that set forth the statutory consequences accurately, and was communicated to and acknowledged by the defendant, sufficed.13
Unlike the constitutional requirement of an oral colloquy to establish that a plea or admission is intelligent and voluntary, there is no obligation on a judge to explain to a defendant immigration consequences that are “collateral and contingent consequences of a plea,” Commonwealth v. Hason, 27 Mass. App. Ct. 840, 843 (1989), except as expressly provided by G. L. c. 278, § 29D. General Laws c. 278, § 29D, mandates only that “the court adviseQ” the defendant of possible immigration consequences, with no express directive as to how the advice must be given.14 The Legislature could have specified that the warning be given personally by “the judge” or “orally.” It did not. The words of the statute are explicit and unambiguous. “We are not free to ignore or to tamper with that clear expression of legislative intent.” Commonwealth v. Jones, 417 Mass. 661, 664 (1994). See Commonwealth v. Soto, 431 Mass. at 342.15
The “Tender of Plea or AdmissionAVaiver of Rights” form *836used here establishes that, in addition to the judge’s incomplete oral advisement, the court advised the defendant in writing of the immigration consequences of his admissions. The form constitutes part of the record of the proceeding.16 See Commonwealth v. Rzepphiewski, 431 Mass. 48, 52-53 (2000); Commonwealth v. Podoprigora, 46 Mass. App. Ct. 928 (1999). It cannot be rightly said that this defendant was not advised and aware when he entered his admissions that his convictions could have any one of the immigration consequences. See Commonwealth v. Pryce, 429 Mass. 556, 559 (1999).
I would affirm.
*837[[Image here]]
*838[[Image here]]

 Admissions to sufficient facts, such as were made here, are a historical vestige of District Court practice, see Commonwealth v. Duquette, 386 Mass. 834, 837-838 (1982), with continuing utility and significance. See Mass.R. Crim.P. 12, 378 Mass. 866 (1979); Dist./Mun.Cts.R.Crim.P. 4(c) (1996). See also Commonwealth v. Rotonda, 434 Mass. 211, 216-217 (2001). Unlike Rotonda, the admissions to sufficient facts made here did not result in a continuance without a finding, but convictions and a sentence.


The de nova trial system was abolished in the District Court Department for adult defendants as a result of amendments to G. L. c. 218, § 26A, made by St. 1992, c. 379, § 139. Any action commenced on or after January 1, 1994, as these were, is governed by the one-trial system. See St. 1993, c. 12, § 9.


See Dist./Mun.Cts.R.Crim.P. 4(c). See also Commonwealth v. Grant, 426 Mass. 667, 672 n.4 (1998).


The defendant’s proposed disposition was a six-month “split” sentence to a house of correction, with eleven days to be served and the balance suspended for one year, concurrent on all three complaints. The prosecutor proposed a one-year “split” sentence, with ninety days to be served and the balance suspended for two and one-half years, together with restitution, concurrent on all three complaints.


The judge indicated that he would impose a one-year “split” sentence to a house of correction, with fifty-eight days to be served and the balance suspended for one year, together with restitution, concurrent on all three complaints.


The transcript of the colloquy is replete with inaudibles at each juncture when the defendant was answering the court’s questions. In context, it is evident that the defendant’s response, although recorded as inaudible, was in the affirmative. A judge is entitled to rely on his own observations and discernments in concluding that the defendant understands all the questions. See Commonwealth v. Leate, 367 Mass. 689, 696 (1975); Commonwealth v. Curry, 6 Mass. App. Ct. 928, 929 (1978). The defendant does not suggest otherwise. See Mass.R.A.P. 8(b)(3)(v), 388 Mass. 1110 (1983) (setting forth the requirements relative to unintelligible cassettes).


In recognition of the volume of cases coming before the District and Municipal courts, the rules establish a mechanism to dispose of cases expeditiously upon terms satisfactory to the defendant, with the approval of the judge. District/Municipal Courts Rule of Criminal Procedure 4(c) allows a defendant, prior to the filing of the pretrial conference report and prior to electing whether to proceed to trial before a judge or a jury, to dispose of charges by a plea, admission, or other disposition satisfactory to him, with or without the agreement of the prosecutor. The proposed disposition is set forth on a form promulgated therefor, such as the “Tender of Plea or Admission/ Waiver of Rights” form discussed infra. If the court rejects the disposition requested, the defendant is allowed to withdraw his plea or admission. In rejecting a proposed disposition, the court may indicate what disposition would be imposed, and a defendant may request a disposition on those terms. The mechanism is “defendant-capped” in the sense that a defendant knows in advance that he will not receive a greater punishment than agreed to, either initially, or with the modifications proposed by the judge. See G. L. c. 278, § 18.


“As a general proposition of constitutional law, a guilty plea may be withdrawn or nullified if it does not appear affirmatively that the defendant entered the plea freely and voluntarily. Boykin v. Alabama, 395 U.S. 238, 242-243 (1969). See Brady v. United States, 397 U.S. 742, 748 (1970); Commonwealth v. Foster, 368 Mass. 100, 106 (1975). Rule 12(c)(3) of the Massachusetts Rules of Criminal Procedure, 378 Mass. 866 (1979), requires that a defendant be informed on the record of the three constitutional rights that are waived by a guilty plea: the right to trial, the right to confront one’s accusers, and the privilege against self-incrimination. See Boykin v. Alabama, supra at 243; Commonwealth v. Lewis, 399 Mass. 761, 764 (1987). Moreover, the plea record must demonstrate either that the defendant was advised of the elements of the offense or that he admitted facts constituting the unexplained *832elements. See Henderson v. Morgan, 426 U.S. 637, 646 (1976); Commonwealth v. Colantoni, 396 Mass. 672, 678-679 (1986). Finally, the plea record must demonstrate that the defendant pleaded guilty voluntarily and not in response to threats or undue pressure. See Commonwealth v. Foster, supra at 107.” Commonwealth v. Lopez, 426 Mass. 657, 660 (1998). See Commonwealth v. Robbins, 431 Mass. 442, 447 (2000).


As observed in Commonwealth v. Colantoni, 396 Mass. 672, 679 n.5 (1986): “A credible, specific representation by trial counsel that he has explained the elements of the crime to the defendant may, in some cases, standing alone, satisfy the constitutional requirements of Henderson. . . . While it may be acceptable, this is not the best, nor the most reliable, mechanism by which the defendant’s plea may be shown to be free, voluntary, and intelligent.” See Commonwealth v. Robbins, 431 Mass. 442, 452 n.13 (2000).


The defendant does not contend that the factual recitation was insufficient to satisfy the Commonwealth’s burden of proving, beyond a reasonable doubt, every element of the crimes charged. See Commonwealth v. Latimore, 378 Mass. 671, 677-678 (1979); Commonwealth v. Hill, 20 Mass. App. Ct. 130, 131 (1985).


The defendant’s portion of the waiver of rights form states: “I am aware of the nature and elements of the charge or charges ...” Defense counsel’s certification is more ambiguous, stating: “I have explained to the defendant *834the above-stated provisions of law regarding the defendant’s waiver of jury trial and other rights ...” (emphasis added). Even a more explicit written pronouncement of advisement by defense counsel may not substitute for a colloquy. See Commonwealth v. Colantoni, 396 Mass. at 679 n.5; Commonwealth v. Robbins, 431 Mass. at 452 n.13.


General Laws c. 278, § 29D, continues to be a shoal upon which pleas and admissions to sufficient facts run aground years after the proceeding at issue because, in the press of business, judges fail to heed the simple expedient of reading verbatim to each defendant from the quoted section of the statute in the course of taking a plea or admission and documenting that fact in the record.


The better practice is to conduct an oral colloquy. In addition to the obvious benefit of a judge being certain that the defendant did not sign a form without taking the time to read it, an oral colloquy also avoids questions as to the defendant’s literacy or problems of interpreters certifying and documenting translation of the content of the writing to a defendant not conversant in English. The defendant raised no such contentions in his motion to vacate his admission.


The statute states in pertinent part: “The Court shall not accept a plea of guilty or nolo contendere from any defendant in any criminal proceeding unless the Court advises such defendant. . .” (emphasis added).


 I agree that the warnings are “no small thing,” and that the consequences of a plea or admission to sufficient facts might be viewed as draconian. Under current immigration law, a “conviction” includes an admission to sufficient facts where the judge has ordered the imposition of some form of punishment, penalty, or restraint on the alien’s liberty, even when no guilty finding *836(“conviction”) has been imposed. See § 322 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, 8 U.S.C. § 1101 (a)(48)(A)-(B) (Supp. V 1999). Notwithstanding this change in Federal law, our Legislature has not expanded upon the advisement required by G. L. c. 278, § 29D, to require that the court advise that a continuance without a finding upon an admission to sufficient facts might be the basis for immigration consequences.


As set forth in the form, the plea judge’s certifications distinguish between (1) his findings, based upon his oral colloquy with the defendant, as to those rights that the defendant waived knowingly, intelligently, and voluntarily and (2) the statutory advisement as to the immigration warnings. With respect to the latter, the certification does not purport to state that the advisement was the result of a colloquy.
The certification may be fairly criticized as mechanistically stating the obvious: because the form contains the advisement, the certification assures no more than that a defendant who signs it has been “given” written notice in the terms of the statute. However, the plea judge’s certification is not “enigmatic.” As previously noted, a judge need not ignore the information contained in the form. See Commonwealth v. Hernandez, 42 Mass. App. Ct. at 785. While I agree that a better way to “give” the notice is by combining oral with written advisement, in my view the failure to do so is not fatal here.